DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 11-14, 32-44, and 46 allowed.
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 38 under 35 U.S.C. 112(b) has been withdrawn in light of the amendments, filed 08/31/2022;
The double patenting rejection has been withdrawn in view of the Terminal Disclaimer specific to U.S. 9,880,805 B1, filed 08/31/2022; and
The rejections of claims 32-37, 39, 41-44, and 46 under 35 U.S.C. 102, as well as the rejections of claims 1, 11-14, and 40 under 35 U.S.C. 103, have been withdrawn in light of the amendments to independent claims 1, 32, and 44. Specifically, the independent claims have been amended to define the adjusting of the equalization parameters, such that the adjusting of the equalization parameters comprises “adjusting an amplitude differently in different frequency ranges or adjusting the amplitude the same for all audio frequencies” (support found in Specification, [0013] & [0054]).
The combination of all the elements of the independent claims do not appear in a single reference of the cited prior art. Additionally, based on the art of record, it does not appear that it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine various pieces of the cited prior art to obtain each and every limitation as currently required by the independent claims. 
Specifically, Lindstrom discloses wherein a selection of a plurality of audio tracks is based on varying tempos corresponding to the fluctuating intensities of a workout ([0106]) (emphasis added). Lindstrom does not state that this selection is based on adjusting an amplitude differently in different frequency ranges or adjusting the amplitude the same for all audio frequencies, and the additional cited prior art fail to cure the deficiency (See, e.g., Bowen, [0063], which also discusses varying tempos based on exercise state/intensity). Accordingly, claims 1, 11-14, 32-44, and 46 are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715